USDC IN/ND case 3:19-cv-00838-DRL-MGG document 27 filed 07/26/21 page 1 of 8


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 VICTOR L. JORDAN,

                      Plaintiff,

        v.                                         CAUSE NO. 3:19-CV-838-DRL-MGG

 LAPORTE COUNTY JAIL STAFF et al.,

                      Defendants.

                                   OPINION AND ORDER

       Victor L. Jordan, a prisoner without a lawyer, filed an amended complaint (ECF

19) against eight separate defendants. Mr. Jordan, who was a pretrial detainee at the

LaPorte County Jail, initially sued ten defendants and alleged an “overabundance of

wrongs[.]” ECF 1 at 7. In his original complaint, Mr. Jordan complained about

overcrowding, refusal to respond to grievances, the manner in which mail is processed,

unsafe cell conditions, lack of medical care, restrictions on what he may possess and when

he may leave his cell, the food, the cost of medication, and the manner in which

disciplinary proceedings are handled. “Unrelated claims against different defendants

belong in different suits . . ..” George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). See also

Owens v. Evans, 878 F.3d 559, 566 (7th Cir. 2017). Because it was unclear how these various

allegations were related, or even which of the defendants was responsible for the various

alleged wrongs, Mr. Jordan was instructed that he may not sue different defendants

based on unrelated events and he was granted an opportunity to amend his complaint.

When a pro se prisoner files a suit with unrelated claims, the court has several options,
USDC IN/ND case 3:19-cv-00838-DRL-MGG document 27 filed 07/26/21 page 2 of 8


but allowing the plaintiff to amend his complaint to include only related claims is the

fairest solution. Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680, 683 (7th Cir. 2012);

Katz v. Gerardi, 552 F.3d 558, 563 (7th Cir. 2009).

       The amended complaint reduces the number of defendants to eight, but Mr.

Jordan still complaints about the manner that a conduct report and related grievances

were handled, conditions in segregation, the handling of a piece of legal mail,

overcharging by Quality Correctional Care (QCC), and inadequate medical care for

bipolar disorder and anxiety. These claims are not all related.

       The court has already explained to Mr. Jordan that the court could properly limit

this case by picking a claim (or related claims) for him because “[a] district judge [can]

solve the problem by . . . dismissing the excess defendants under Fed.R.Civ.P. 21.”

Wheeler, 689 F.3d at 683. He was warned that, if he could not select related claims on

which to proceed in this case, it might become necessary for the court to pick for him.

Here, Mr. Jordan was not able to limit the allegations in his amended complaint to related

claims, so the court selects. After considering the various allegations in the complaint, the

court chooses Mr. Jordan’s allegations regarding the handling of the conduct report, the

handling of the related grievance, and his time spent in segregation as a result of

allegations that he incited a riot to proceed here. He alleges that Deputy Callahagn

opened his legal mail, that QCC overcharged him, that he received inadequate care from

QCC providers for his bipolar disorder and anxiety, and that he was placed in

segregation on other occasions will be excluded from consideration in this lawsuit.




                                               2
USDC IN/ND case 3:19-cv-00838-DRL-MGG document 27 filed 07/26/21 page 3 of 8


       “A document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks

and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must

review the merits of a prisoner complaint and dismiss it if the action is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief

against a defendant who is immune from such relief.

       On August 1, 2019, Mr. Jordan was a pretrial detainee at the LaPorte County Jail

when he was accused of inciting a riot and placed in segregation. In segregation, he had

no reading material other than a Bible, no writing materials, no personal hygiene

materials other than a small bar of soap, and no clothing other than boxers and socks. He

was permitted an hour a day to shower, brush his teeth, read, write, and exercise. Deputy

Watson wrote a disciplinary report charging Mr. Jordan with the offense of “group

demonstration.” ECF 19 at 1. Mr. Jordan was found guilty. He does not indicate how he

was sanctioned for the violation. Mr. Jordan appealed, and Sgt. Wilcher denied the appeal

as untimely. Mr. Jordan appealed that determination too, and Sgt. Wilcher determined

that his appeal was timely, but no relief was available because Mr. Jordan had already

served his sanction.

       “[T]he Fourteenth Amendment’s Due Process Clause prohibits holding pretrial

detainees in conditions that ‘amount to punishment.’” Mulvania v. Sheriff of Rock Island

Cty., 850 F.3d 849, 856 (7th Cir. 2017)(quoting Bell v. Wolfish, 441 U.S. 520, 535 (1979)). It

has long been recognized that inmates are entitled to “the minimal civilized measure of


                                              3
USDC IN/ND case 3:19-cv-00838-DRL-MGG document 27 filed 07/26/21 page 4 of 8


life’s necessities.” Hardeman v. Curran, 933 F.3d 816, 820 (7th Cir. 2019) (quoting Rhodes v.

Chapman, 452 U.S. 337, 347 (1981)). Inmates are held in conditions that amount to

punishment when they are not provided with “reasonably adequate ventilation,

sanitation, bedding, hygienic materials, and utilities.” Id. (quoting Gray v. Hardy, 826 F.3d

1000, 1005 (7th Cir. 2016)). “A pretrial condition can amount to punishment in two ways:

first, if it is ‘imposed for the purpose of punishment,’ or second, if the condition ‘is not

reasonably related to a legitimate goal—if it is arbitrary or purposeless—a court

permissibly may infer that the purpose of the government action is punishment.’”

Mulvania, 850 F.3d at 856 (quoting Bell, 441 U.S. at 538–39). A pretrial detainee states a

valid Fourteenth Amendment claim by alleging that (1) the defendants “acted

purposefully, knowingly, or perhaps even recklessly,” and (2) the defendants’ conduct

was objectively unreasonable. Miranda v. Cty. of Lake, 900 F.3d 335, 353–54 (7th Cir. 2018)

(citing Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472-74 (2015); see also Hardeman, 933 F.3d

at 823 (extending Kingsley’s objective inquiry to all Fourteenth Amendment conditions-

of-confinement claims brought by pretrial detainees).

       There is nothing in the amended complaint indicating that the brief time Mr.

Jordan spent in segregation following the riot was anything more than a safeguard to

ensure order following the riot. Placing an inmate accused of inciting a riot or violating

prison rules by engaging in group demonstration in segregation for security reasons does

not amount to punishment. See Higgs v. Carver, 286 F.3d 437, 438 (7th Cir. 2002).

       To the extent that Mr. Jordan’s placement in segregation was punitive, he was

entitled to notice and an opportunity to be heard. Id. (“A pretrial detainee cannot be


                                             4
USDC IN/ND case 3:19-cv-00838-DRL-MGG document 27 filed 07/26/21 page 5 of 8


placed in segregation as a punishment for a disciplinary infraction without notice and an

opportunity to be heard; due process requires no less.”). Mr. Jordan contends that his due

process rights were violated because he did not receive a copy of the charge within

twenty-four hours, and no lay advocate was provided. Mr. Jordan was not entitled to

“the full panoply of rights due a [criminal] defendant.” Wolff v. McDonnell, 418 U.S. 539,

556 (1974). The Constitution doesn’t require that he receive a copy of the charge within

twenty-four hours of the incident – only that he receives advance written notice of the

factual allegations of the charge prior to the hearing. Wolff, 418 U.S. at 564; Northern v.

Hanks, 326 F.3d 909, 910 (7th Cir. 2003). The Constitution also doesn’t require that he

receive the benefit of a lay advocate. A prisoner has a right to a lay advocate only if he is

illiterate or the issues presented are complex. Miller v. Duckworth, 963 F.2d 1002, 1004 (7th

Cir. 1992). The charge of group demonstration is not complex, and nothing in either the

complaint or the record suggests that Mr. Jordan is illiterate. The amended complaint

doesn’t allege facts from which it can be plausibly inferred that Mr. Jordan did not receive

all the process he was due before being found guilty of group demonstration, so he

doesn’t state a claim.

       While Mr. Jordan’s time in segregation was short-lived, the write up caused Mr.

Jordan to be housed with more violent offenders than he otherwise would have been

housed with if he had not been charged with a conduct violation. He asked to be moved

because he was afraid for his life, and he paid offenders with commissary or food from

his trays to avoid harm. “[P]risons are dangerous places,” as “[i]nmates get there by

violent acts, and many prisoners have a propensity to commit more.” Grieveson v.


                                             5
USDC IN/ND case 3:19-cv-00838-DRL-MGG document 27 filed 07/26/21 page 6 of 8


Anderson, 538 F.3d 763, 777 (7th Cir. 2008). Being placed with violent offenders after being

found guilty of a conduct violation does not violate the constitution. Therefore, these

allegations do not state a claim.

       In addition to the appeals of his finding of guilt, Mr. Jordan filed a grievance. The

exact nature of the grievance is unclear, but Deputy Watson responded to the grievance

by indicating that it should have been directed to the prison’s administration. Mr. Jordan

believes that either Sgt. Oliver or Captain Ott should have responded instead. While jail

policy may require that Sgt. Oliver or Captain Ott respond, a violation of the jail’s policy

does not amount to a constitutional violation. Scott v. Edinburg, 346 F.3d 752, 760 (7th Cir.

2003)(“However, 42 U.S.C. § 1983 protects plaintiffs from constitutional violations, not

violations of state laws or, in this case, departmental regulations and police

practices.”). Furthermore, there is no indication that either Sgt. Oliver or Captain Ott

were personally involved in this matter; the only allegation is that they should have

been. “[P]ublic employees are responsible for their own misdeeds but not for anyone

else’s.” Burks v. Raemisch, 555 F.3d 592, 596 (7th Cir. 2009). The doctrine of respondeat

superior, which allows an employer to be held liable for subordinates’ actions in some

types of cases, has no application to § 1983 actions. Moore v. State of Indiana, 999 F.2d 1125,

1129 (7th Cir. 1993). Furthermore, Mr. Jordan has no constitutional right to access the

grievance process. See Grieveson v. Anderson, 538 F.3d 763, 770 (7th Cir. 2008) (noting that

there is not a Fourteenth Amendment substantive due process right to an inmate

grievance procedure).




                                              6
USDC IN/ND case 3:19-cv-00838-DRL-MGG document 27 filed 07/26/21 page 7 of 8


         Mr. Jordan has also sued Deputy Crosslin because he is being charged for copies

of grievances and he cannot have copies made due to his funds being held by Deputy

Crosslin. Mr. Jordan, however, has no constitutional right to free copies. See Lindell v.

McCallum, 352 F.3d 1107, 1111 (7th Cir. 2003) (indigent pro se prisoner had no

“constitutional entitlement to subsidy. . . to prosecute a civil suit[.]”).

         Finally, Mr. Jordan has sued LaPorte County Jail Staff. Mr. Jordan’s complaint

doesn’t state a claim; but, even if they did, he could not proceed against unnamed

members of the jail’s staff. See Wudtke v. Davel, 128 F.3d 1057, 1060 (7th Cir. 1997)(“[I]t is

pointless to include lists of anonymous defendants in federal court; this type of

placeholder does not open the door to relation back under Fed. R. Civ. P. 15, nor can it

otherwise help the plaintiff.”).

         Although it is usually necessary to permit a plaintiff the opportunity to file an

amended complaint when a case is dismissed sua sponte, see Luevano v. Wal-Mart, 722 F.3d

1014 (7th Cir. 2013), that is unnecessary where the amendment would be futile. Hukic v.

Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009) (“[C]ourts have broad discretion to

deny leave to amend where . . . the amendment would be futile.”). Such is the case here,

particularly given the opportunity already.

         For these reasons, this court:

         (1) DISMISSES Quality Correctional Care Care Providers and Sheriff Deputy

Callahagn pursuant to Federal Rule of Civil Procedure 21; and

         (2) DISMISSES this case pursuant to 28 U.S.C. § 1915A because it does not state a

claim.


                                               7
USDC IN/ND case 3:19-cv-00838-DRL-MGG document 27 filed 07/26/21 page 8 of 8


      SO ORDERED.

      July 26, 2021                      s/ Damon R. Leichty
                                         Judge, United States District Court




                                     8
